DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1, 2, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 8,287,033).
Regarding Claims 1 and 2, Yamamoto discloses a lower traveling body 1; an upper turning body 2 turnably mounted on the lower traveling body; an attachment 5, 6 attached to the upper turning body; a cabin 4 mounted on the upper turning body; and a protection member 13 configured to protect the cabin, the protection member being provided on the attachment or the upper turning body at a position corresponding to a front of the cabin (see Fig. 1; protection member 13 is mounted on the boom at the front side frame of the cab).
Regarding Claim 3, the protection member includes one or more ribs extending between plate 15 and plate 20 (see Figs. 2 and 4).
Regarding Claim 7, the protection member 13 overlaps the front of the cab 4 in side view

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Lindqvist (US 7,258,393).
Regarding Claim 4, Yamamoto discloses a first boom 5; a second boom 6; and the protection member includes a plate member 15 provided on the first boom; and a rib between plate 15 and 20 (see Fig. 2).  Yamamoto does not appear to disclose the cylinder.  Lindqvist discloses a cab with a protection part 12, and a boom cylinder placed above the first boom and configured to drive the second boom (see Fig. 1).  Before the effective filing date of the present application, it would have been obvious to use the cylinder of Lindqvist to move the boom of Yamamoto as a not only well-known method to do so, but as the most common and widely used method of boom manipulation.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612